DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a first full duplex resource configuration associated with a first slot of a plurality of slots of a wireless communication and a second full duplex resource configuration associated with a second slot of the plurality of slots” in lines 6-9. It is unclear whether or not “a second full duplex resource configuration” is different from “a first full duplex resource configuration”. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 1 recites “the wireless communication” in line 9. It is unclear whether it is referring to a) “a DMRS that is to be wirelessly communicated” in line 4, or b) “a wireless communication” in line 7. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 11 recites “a third full duplex resource configuration” in lines 5-6. It is unclear whether or not it is different from “the first full duplex resource configuration” and “the second full duplex resource configuration”. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 12 recites “a third full duplex resource configuration” in line 5. It is unclear whether or not it is different from “the first full duplex resource configuration” and “the second full duplex resource configuration”. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 15 recites “a first full duplex resource configuration associated with a first slot of a plurality of slots of a wireless communication and a second full duplex resource configuration associated with a second slot of the plurality of slots” in lines 5-8. It is unclear whether or not “a second full duplex resource configuration” is different from “a first full duplex resource configuration”. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 15 recites “the wireless communication” in line 8. It is unclear whether it is referring to a) “a DMRS that is to be wirelessly communicated” in lines 3-4, or b) “a wireless communication” in line 6. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 25 recites “a third full duplex resource configuration” in lines 5-6. It is unclear whether or not it is different from “the first full duplex resource configuration” and “the second full duplex resource configuration”. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 26 recites “a third full duplex resource configuration” in line 5. It is unclear whether or not it is different from “the first full duplex resource configuration” and “the second full duplex resource configuration”. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 29 recites “a first full duplex resource configuration associated with a first slot of a plurality of slots of a wireless communication and a second full duplex resource configuration associated with a second slot of the plurality of slots” in lines 8-11. It is unclear whether or not “a second full duplex resource configuration” is different from “a first full duplex resource configuration”. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 29 recites “the wireless communication” in lines 11-12. It is unclear whether it is referring to a) “a DMRS that is to be wirelessly communicated” in line 6, or b) “a wireless communication” in lines 9-10. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 30 recites “a first full duplex resource configuration associated with a first slot of a plurality of slots of a wireless communication and a second full duplex resource configuration associated with a second slot of the plurality of slots” in lines 8-11. It is unclear whether or not “a second full duplex resource configuration” is different from “a first full duplex resource configuration”. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 30 recites “the wireless communication” in lines 11-12. It is unclear whether it is referring to a) “a DMRS that is to be wirelessly communicated” in lines 5-6, or b) “a wireless communication” in lines 9-10. For the purpose of examination, examiner will interpret the claim as best understood.
Claims 2-10, 13-14, 16-24, and 27-28 are also rejected since they are depended on the rejected claims set forth above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 14-17, 27 and 29-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2020/0187177 A1, hereinafter “Lee”).

Regarding claims 1 and 29, Lee discloses an apparatus for wireless communication [see Fig. 21, para. 350, 376; UE device 2120 for determining and/or configuring whether to allow Demodulation Reference Signal (DMRS) sharing with respect to a TTI over a plurality of contiguous subframes], comprising: 
a memory [see Fig. 21; memory 2122]; and 
one or more processors coupled to the memory [see Fig. 21; processor 2121 coupled to the memory 2122] and configured to: 
receive, at a user equipment (UE) device, control information indicating a condition associated with a demodulation reference signal (DMRS) grouping characteristic of a DMRS that is to be wirelessly communicated using one or more physical (PHY) channels [see Fig. 19, steps S1902-S1903, para. 372-373, 387-388; receiving, by a UE, control information indicating a condition associated with DMRS sharing characteristic of a DMRS that is to be wirelessly communicated using PDSCH; also see para. 351, 356, 358, 369; a rule is defined, agreed on and/or configured so that whether the DMRS sharing operation is allowed, applied, configured, and/or indicated with respect to a TTI over a plurality of contiguous subframes is determined according to whether the number of symbols of a control region with respect to the length of the corresponding TTI is configured through a higher layer signal or indicated by a physical layer signal]; and 
in response to detecting, by the UE device, that a first full duplex resource configuration associated with a first slot of a plurality of slots of a wireless communication and a second full duplex resource configuration associated with a second slot of the plurality of slots satisfy the condition [see Fig. 19, steps S1902-S1904, para. 372-373, 387-388, 349, 351, 365, 369; in response to receiving the control information associated with a first slot and a second slot of a plurality of slots of a DMRS; also see Fig. 1(a), para. 61, 348-349, Table 10 illustrates radio frame structure type 1 that is applicable to full duplex FDD; Para. 351 discloses DMRS sharing is allowed between two subslots and taking into account the processing time of a UE, the corresponding DMRS is mapped to the preceding one of the two subslots at the time of DMRS sharing; Para. 358 discloses if the number of symbols of a control region is configured through a higher layer signal, whether to allow, apply, configure and/or indicate the DMRS is determined by the number of symbols of a control region configured according to the method 1], perform the wireless communication based on the DMRS grouping characteristic indicated by the control information [see para. 351, 356, 358; see Fig. 19, step S1904, para. 374, 389; performing the DMRS based on the DMRS sharing characteristic indicated by the control information].

Regarding claim 2, Lee discloses wherein the plurality of slots each correspond to any collection of consecutive orthogonal frequency-division multiplexing (OFDM) symbols that are full duplex symbols and that have any duration, one or more mini-slots, one or more frames, one or more sub-frames, or any combination thereof [see Fig. 1(a), para. 61-64, 348-349, Table 10; 10 subframes, 20 slots, or a maximum of 60 subslots is used for downlink transmission at 10 ms intervals while 10 subframes, 20 slots, or a maximum of 60 subslots is used for uplink transmission at 10 ms intervals; see para. 369; uplink TTI length combination 1 {DL=subslot, UL=subslot}, uplink TTI length combination 2 {DL=subslot, UL=slot}, uplink TTI length combination 3 {DL=slot, UL=slot}, and uplink TTI length combination 4 {DL=subframe, UL=subframe}].

Regarding claim 3, Lee discloses wherein the one or more PHY channels include a physical downlink shared channel (PDSCH) [see para. 351, 373; PDSCH].

Regarding claim 14, Lee discloses wherein performing the wireless communication includes receiving, from a base station, the DMRS based on the DMRS grouping characteristic [see para. 351, 356, 358; see Fig. 19, step S1904, para. 374, 389; perform DL DMRS based on the DMRS sharing characteristic].

Regarding claims 15 and 30, Lee discloses an apparatus for wireless communication [see Fig. 21, para. 350, 406; BS device 2120 for determining and/or configuring whether to allow Demodulation Reference Signal (DMRS) sharing with respect to a TTI over a plurality of contiguous subframes], comprising: 
a memory [see Fig. 21; memory 2112]; and 
one or more processors coupled to the memory [see Fig. 21; processor 2111 coupled to the memory 2112] and configured to: 
receive, at a base station, control information indicating a condition associated with a demodulation reference signal (DMRS) grouping characteristic of a DMRS that is to be wirelessly communicated using one or more physical (PHY) channels [see Fig. 20, step S2001, para. 392-401; receive, at a BS, capability information including the first information indicating support for a PDSCH repetition-related operation associated with a DMRS sharing characteristic of a DMRS that is to be wirelessly communicated using PDSCH; see para. 351, 356, 358; a rule is defined, agreed on and/or configured so that whether the DMRS sharing operation is allowed, applied, configured, and/or indicated with respect to a TTI over a plurality of contiguous subframes is determined according to whether the number of symbols of a control region with respect to the length of the corresponding TTI is configured through a higher layer signal or indicated by a physical layer signal]; and 
in response to detecting, by the base station, that a first full duplex resource configuration associated with a first slot of a plurality of slots of a wireless communication and a second full duplex resource configuration associated with a second slot of the plurality of slots satisfy the condition [see Fig. 20, step S2001, para. 392-401; in response to receiving the capability information associated with a first slot and a second slot of a plurality of slots of a DMRS; also see Fig. 1(a), para. 61, 348-349, Table 10 illustrates radio frame structure type 1 that is applicable to full duplex FDD; Para. 351 discloses DMRS sharing is allowed between two subslots and taking into account the processing time of a UE, the corresponding DMRS is mapped to the preceding one of the two subslots at the time of DMRS sharing; Para. 356, 358 discloses if the number of symbols of a control region is configured through a higher layer signal, whether to allow, apply, configure and/or indicate the DMRS is determined by the number of symbols of a control region configured according to the method 1], perform the wireless communication based on the DMRS grouping characteristic indicated by the control information [see para. 351, 356, 358; see Fig. 20, step S2004, para. 404, 419; perform the DMRS based on the DMRS sharing characteristic indicated by the capability information].

Regarding claim 16, Lee discloses wherein the plurality of slots each correspond to any collection of consecutive orthogonal frequency-division multiplexing (OFDM) symbols that are full duplex symbols and that have any duration, one or more mini-slots, one or more frames, one or more sub-frames, or any combination thereof [see Fig. 1(a), para. 61-64, 348-349, Table 10; 10 subframes, 20 slots, or a maximum of 60 subslots is used for downlink transmission at 10 ms intervals while 10 subframes, 20 slots, or a maximum of 60 subslots is used for uplink transmission at 10 ms intervals; see para. 399; uplink TTI length combination 1 {DL=subslot, UL=subslot}, uplink TTI length combination 2 {DL=subslot, UL=slot}, uplink TTI length combination 3 {DL=slot, UL=slot}, and uplink TTI length combination 4 {DL=subframe, UL=subframe}].

Regarding claim 17, Lee discloses wherein the one or more PHY channels include a physical downlink shared channel (PDSCH) [see para. 351, 404; PDSCH].

Regarding claim 27, Lee discloses wherein performing the wireless communication includes sending, to a user equipment (UE) device, the DMRS based on the DMRS grouping characteristic [see para. 351, 356, 358; see Fig. 20, step S2004, para. 404, 419; perform DL DMRS based on the DMRS sharing characteristic].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-9 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Manolakos et al. (US 2018/0092002 A1, hereinafter “Manolakos”).

Regarding claim 4, Lee discloses wherein the condition specifies that a first portion of the first full duplex resource configuration corresponds to a second portion of the second full duplex resource configuration [see para. 369; the control information includes information about support for each of uplink TTI length combination 1 {DL=subslot, UL=subslot}, uplink TTI length combination 2 {DL=subslot, UL=slot}, uplink TTI length combination 3 {DL=slot, UL=slot}, and uplink TTI length combination 4 {DL=subframe, UL=subframe}; see para. 371, 386; control information indicating support for repetition for each band and/or each band combination or indicating support for repetition of one or more specific bands and/or band combination; also see para. 61, 349].
Lee does not explicitly disclose a first bandwidth and a second bandwidth.
However, Manolakos teaches a first bandwidth of a first portion of a first full duplex resource configuration corresponds to a second bandwidth of a second portion of a second full duplex resource configuration [see para. 48, 110, 113, 120, Fig. 10A, 10B, 10C, para. 136-138; the first BWG includes RBs with an SCS equal to f0 (e.g., RB1, RB2, RB3, RB4) and the second BWG includes RBs with an SCS equal to 2*f0 (e.g., RB5, RB6)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a first bandwidth of a first portion of a first full duplex resource configuration corresponds to a second bandwidth of a second portion of a second full duplex resource configuration”, as taught by Manolakos, into the system of Lee so that it would prevent or reduce interference between the RBs using different numerology [see Manolakos, para. 128].

Regarding claim 5, Lee discloses wherein the condition specifies that first uplink and downlink portions of the first full duplex resource configuration correspond to second uplink and downlink portions of the second full duplex resource configuration [see para. 369; the control information includes information about support for each of uplink TTI length combination 1 {DL=subslot, UL=subslot}, uplink TTI length combination 2 {DL=subslot, UL=slot}, uplink TTI length combination 3 {DL=slot, UL=slot}, and uplink TTI length combination 4 {DL=subframe, UL=subframe}].
Lee does not explicitly disclose frequency boundaries.
However, Manolakos teaches first frequency boundaries of uplink and downlink portions of a first full duplex resource configuration correspond to second frequency boundaries of uplink and downlink portions of a second full duplex resource configuration [see para. 48, 110, 113, 120, Fig. 10A, 10B, 10C, para. 136-138; the first BWG includes RBs with an SCS equal to f0 (e.g., RB1, RB2, RB3, RB4) and the second BWG includes RBs with an SCS equal to 2*f0 (e.g., RB5, RB6)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “first frequency boundaries of uplink and downlink portions of a first full duplex resource configuration correspond to second frequency boundaries of uplink and downlink portions of a second full duplex resource configuration”, as taught by Manolakos, into the system of Lee so that it would prevent or reduce interference between the RBs using different numerology [see Manolakos, para. 128].

Regarding claim 6, Lee discloses wherein the DMRS grouping characteristic is associated with a first uplink or downlink portion of the first full duplex resource configuration and is further associated with a second uplink or downlink portion of the second full duplex resource configuration, and wherein the condition specifies that the first uplink or downlink portion correspond to the second uplink or downlink portion [see para. 349, 351, 358, 369; the DMRS sharing characteristic is associated with a first UL/DL portion and a second UL/DL portion, and the control information includes information about support for each of uplink TTI length combination 1 {DL=subslot, UL=subslot}, uplink TTI length combination 2 {DL=subslot, UL=slot}, uplink TTI length combination 3 {DL=slot, UL=slot}, and uplink TTI length combination 4 {DL=subframe, UL=subframe}].
Lee does not explicitly disclose frequency boundaries.
However, Manolakos teaches first frequency boundaries of uplink and downlink portions of a first full duplex resource configuration correspond to second frequency boundaries of uplink and downlink portions of a second full duplex resource configuration [see para. 48, 110, 113, 120, Fig. 10A, 10B, 10C, para. 136-138; the first BWG includes RBs with an SCS equal to f0 (e.g., RB1, RB2, RB3, RB4) and the second BWG includes RBs with an SCS equal to 2*f0 (e.g., RB5, RB6)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “first frequency boundaries of uplink and downlink portions of a first full duplex resource configuration correspond to second frequency boundaries of uplink and downlink portions of a second full duplex resource configuration”, as taught by Manolakos, into the system of Lee so that it would prevent or reduce interference between the RBs using different numerology [see Manolakos, para. 128].

Regarding claim 7, Lee discloses wherein the condition specifies that a first portion of the first full duplex resource configuration corresponds to a second portion of the second full duplex resource configuration [see para. 369; the control information includes information about support for each of uplink TTI length combination 1 {DL=subslot, UL=subslot}, uplink TTI length combination 2 {DL=subslot, UL=slot}, uplink TTI length combination 3 {DL=slot, UL=slot}, and uplink TTI length combination 4 {DL=subframe, UL=subframe}; see para. 371, 386; control information indicating support for repetition for each band and/or each band combination or indicating support for repetition of one or more specific bands and/or band combination; also see para. 61, 349], and wherein the condition further specifies that the first slot is adjacent in time to the second slot [see Fig. 1(a), para. 61-62, Table 10, para. 351, 364-365, 369; the control information specifies that the first slot is adjacent to the second slot].
Lee does not explicitly disclose a first bandwidth and a second bandwidth.
However, Manolakos teaches a first bandwidth of a first portion of a first full duplex resource configuration corresponds to a second bandwidth of a second portion of a second full duplex resource configuration [see para. 48, 110, 113, 120, Fig. 10A, 10B, 10C, para. 136-138; the first BWG includes RBs with an SCS equal to f0 (e.g., RB1, RB2, RB3, RB4) and the second BWG includes RBs with an SCS equal to 2*f0 (e.g., RB5, RB6)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a first bandwidth of a first portion of a first full duplex resource configuration corresponds to a second bandwidth of a second portion of a second full duplex resource configuration”, as taught by Manolakos, into the system of Lee so that it would prevent or reduce interference between the RBs using different numerology [see Manolakos, para. 128].

Regarding claim 8, Lee discloses wherein the condition specifies that first uplink and downlink portions of the first full duplex resource configuration correspond to second uplink and downlink portions of the second full duplex resource configuration [see para. 369; the control information includes information about support for each of uplink TTI length combination 1 {DL=subslot, UL=subslot}, uplink TTI length combination 2 {DL=subslot, UL=slot}, uplink TTI length combination 3 {DL=slot, UL=slot}, and uplink TTI length combination 4 {DL=subframe, UL=subframe}], and wherein the condition further specifies that the first slot is adjacent in time to the second slot [see Fig. 1(a), para. 61-62, Table 10, para. 351, 364-365, 369; the control information specifies that the first slot is adjacent to the second slot].
Lee does not explicitly disclose frequency boundaries.
However, Manolakos teaches first frequency boundaries of uplink and downlink portions of a first full duplex resource configuration correspond to second frequency boundaries of uplink and downlink portions of a second full duplex resource configuration [see para. 48, 110, 113, 120, Fig. 10A, 10B, 10C, para. 136-138; the first BWG includes RBs with an SCS equal to f0 (e.g., RB1, RB2, RB3, RB4) and the second BWG includes RBs with an SCS equal to 2*f0 (e.g., RB5, RB6)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “first frequency boundaries of uplink and downlink portions of a first full duplex resource configuration correspond to second frequency boundaries of uplink and downlink portions of a second full duplex resource configuration”, as taught by Manolakos, into the system of Lee so that it would prevent or reduce interference between the RBs using different numerology [see Manolakos, para. 128].

Regarding claim 9, Lee discloses wherein the DMRS grouping characteristic is associated with a first uplink or downlink portion of the first full duplex resource configuration and is further associated with a second uplink or downlink portion of the second full duplex resource configuration, wherein the condition specifies that the first uplink or downlink portion correspond to the second uplink or downlink portion [see para. 349, 351, 358, 369; the DMRS sharing characteristic is associated with a first UL/DL portion and a second UL/DL portion, and the control information includes information about support for each of uplink TTI length combination 1 {DL=subslot, UL=subslot}, uplink TTI length combination 2 {DL=subslot, UL=slot}, uplink TTI length combination 3 {DL=slot, UL=slot}, and uplink TTI length combination 4 {DL=subframe, UL=subframe}], and wherein the condition further specifies that the first slot is adjacent in time to the second slot [see Fig. 1(a), para. 61-62, Table 10, para. 351, 364-365, 369; the control information specifies that the first slot is adjacent to the second slot].
Lee does not explicitly disclose frequency boundaries.
However, Manolakos teaches first frequency boundaries of uplink and downlink portions of a first full duplex resource configuration correspond to second frequency boundaries of uplink and downlink portions of a second full duplex resource configuration [see para. 48, 110, 113, 120, Fig. 10A, 10B, 10C, para. 136-138; the first BWG includes RBs with an SCS equal to f0 (e.g., RB1, RB2, RB3, RB4) and the second BWG includes RBs with an SCS equal to 2*f0 (e.g., RB5, RB6)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “first frequency boundaries of uplink and downlink portions of a first full duplex resource configuration correspond to second frequency boundaries of uplink and downlink portions of a second full duplex resource configuration”, as taught by Manolakos, into the system of Lee so that it would prevent or reduce interference between the RBs using different numerology [see Manolakos, para. 128].

Regarding claim 18, Lee discloses wherein the condition specifies that a first portion of the first full duplex resource configuration corresponds to a second portion of the second full duplex resource configuration [see para. 399; the control information includes information about support for each of uplink TTI length combination 1 {DL=subslot, UL=subslot}, uplink TTI length combination 2 {DL=subslot, UL=slot}, uplink TTI length combination 3 {DL=slot, UL=slot}, and uplink TTI length combination 4 {DL=subframe, UL=subframe}; see para. 401, 416; control information indicating support for repetition for each band and/or each band combination or indicating support for repetition of one or more specific bands and/or band combination; also see para. 61, 349].
Lee does not explicitly disclose a first bandwidth and a second bandwidth.
However, Manolakos teaches a first bandwidth of a first portion of a first full duplex resource configuration corresponds to a second bandwidth of a second portion of a second full duplex resource configuration [see para. 48, 110, 113, 120, Fig. 10A, 10B, 10C, para. 136-138; the first BWG includes RBs with an SCS equal to f0 (e.g., RB1, RB2, RB3, RB4) and the second BWG includes RBs with an SCS equal to 2*f0 (e.g., RB5, RB6)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a first bandwidth of a first portion of a first full duplex resource configuration corresponds to a second bandwidth of a second portion of a second full duplex resource configuration”, as taught by Manolakos, into the system of Lee so that it would prevent or reduce interference between the RBs using different numerology [see Manolakos, para. 128].

Regarding claim 19, Lee discloses wherein the condition specifies that first uplink and downlink portions of the first full duplex resource configuration correspond to second uplink and downlink portions of the second full duplex resource configuration [see para. 399; the control information includes information about support for each of uplink TTI length combination 1 {DL=subslot, UL=subslot}, uplink TTI length combination 2 {DL=subslot, UL=slot}, uplink TTI length combination 3 {DL=slot, UL=slot}, and uplink TTI length combination 4 {DL=subframe, UL=subframe}].
Lee does not explicitly disclose frequency boundaries.
However, Manolakos teaches first frequency boundaries of uplink and downlink portions of a first full duplex resource configuration correspond to second frequency boundaries of uplink and downlink portions of a second full duplex resource configuration [see para. 48, 110, 113, 120, Fig. 10A, 10B, 10C, para. 136-138; the first BWG includes RBs with an SCS equal to f0 (e.g., RB1, RB2, RB3, RB4) and the second BWG includes RBs with an SCS equal to 2*f0 (e.g., RB5, RB6)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “first frequency boundaries of uplink and downlink portions of a first full duplex resource configuration correspond to second frequency boundaries of uplink and downlink portions of a second full duplex resource configuration”, as taught by Manolakos, into the system of Lee so that it would prevent or reduce interference between the RBs using different numerology [see Manolakos, para. 128].

Regarding claim 20, Lee discloses wherein the DMRS grouping characteristic is associated with a first uplink or downlink portion of the first full duplex resource configuration and is further associated with a second uplink or downlink portion of the second full duplex resource configuration, and wherein the condition specifies that the first uplink or downlink portion correspond to the second uplink or downlink portion [see para. 349, 351, 358, 399; the DMRS sharing characteristic is associated with a first UL/DL portion and a second UL/DL portion, and the control information includes information about support for each of uplink TTI length combination 1 {DL=subslot, UL=subslot}, uplink TTI length combination 2 {DL=subslot, UL=slot}, uplink TTI length combination 3 {DL=slot, UL=slot}, and uplink TTI length combination 4 {DL=subframe, UL=subframe}].
Lee does not explicitly disclose frequency boundaries.
However, Manolakos teaches first frequency boundaries of uplink and downlink portions of a first full duplex resource configuration correspond to second frequency boundaries of uplink and downlink portions of a second full duplex resource configuration [see para. 48, 110, 113, 120, Fig. 10A, 10B, 10C, para. 136-138; the first BWG includes RBs with an SCS equal to f0 (e.g., RB1, RB2, RB3, RB4) and the second BWG includes RBs with an SCS equal to 2*f0 (e.g., RB5, RB6)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “first frequency boundaries of uplink and downlink portions of a first full duplex resource configuration correspond to second frequency boundaries of uplink and downlink portions of a second full duplex resource configuration”, as taught by Manolakos, into the system of Lee so that it would prevent or reduce interference between the RBs using different numerology [see Manolakos, para. 128].

Regarding claim 21, Lee discloses wherein the condition specifies that a first portion of the first full duplex resource configuration corresponds to a second portion of the second full duplex resource configuration [see para. 399; the control information includes information about support for each of uplink TTI length combination 1 {DL=subslot, UL=subslot}, uplink TTI length combination 2 {DL=subslot, UL=slot}, uplink TTI length combination 3 {DL=slot, UL=slot}, and uplink TTI length combination 4 {DL=subframe, UL=subframe}; see para. 401, 416; control information indicating support for repetition for each band and/or each band combination or indicating support for repetition of one or more specific bands and/or band combination; also see para. 61, 349], and wherein the condition further specifies that the first slot is adjacent in time to the second slot [see Fig. 1(a), para. 61-62, Table 10, para. 351, 394-395, 399; the control information specifies that the first slot is adjacent to the second slot].
Lee does not explicitly disclose a first bandwidth and a second bandwidth.
However, Manolakos teaches a first bandwidth of a first portion of a first full duplex resource configuration corresponds to a second bandwidth of a second portion of a second full duplex resource configuration [see para. 48, 110, 113, 120, Fig. 10A, 10B, 10C, para. 136-138; the first BWG includes RBs with an SCS equal to f0 (e.g., RB1, RB2, RB3, RB4) and the second BWG includes RBs with an SCS equal to 2*f0 (e.g., RB5, RB6)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a first bandwidth of a first portion of a first full duplex resource configuration corresponds to a second bandwidth of a second portion of a second full duplex resource configuration”, as taught by Manolakos, into the system of Lee so that it would prevent or reduce interference between the RBs using different numerology [see Manolakos, para. 128].

Regarding claim 22, Lee discloses wherein the condition specifies that first uplink and downlink portions of the first full duplex resource configuration correspond to second uplink and downlink portions of the second full duplex resource configuration [see para. 399; the control information includes information about support for each of uplink TTI length combination 1 {DL=subslot, UL=subslot}, uplink TTI length combination 2 {DL=subslot, UL=slot}, uplink TTI length combination 3 {DL=slot, UL=slot}, and uplink TTI length combination 4 {DL=subframe, UL=subframe}], and wherein the condition further specifies that the first slot is adjacent in time to the second slot [see Fig. 1(a), para. 61-62, Table 10, para. 351, 394-395, 399; the control information specifies that the first slot is adjacent to the second slot].
Lee does not explicitly disclose frequency boundaries.
However, Manolakos teaches first frequency boundaries of uplink and downlink portions of a first full duplex resource configuration correspond to second frequency boundaries of uplink and downlink portions of a second full duplex resource configuration [see para. 48, 110, 113, 120, Fig. 10A, 10B, 10C, para. 136-138; the first BWG includes RBs with an SCS equal to f0 (e.g., RB1, RB2, RB3, RB4) and the second BWG includes RBs with an SCS equal to 2*f0 (e.g., RB5, RB6)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “first frequency boundaries of uplink and downlink portions of a first full duplex resource configuration correspond to second frequency boundaries of uplink and downlink portions of a second full duplex resource configuration”, as taught by Manolakos, into the system of Lee so that it would prevent or reduce interference between the RBs using different numerology [see Manolakos, para. 128].

Regarding claim 23, Lee discloses wherein the DMRS grouping characteristic is associated with a first uplink or downlink portion of the first full duplex resource configuration and is further associated with a second uplink or downlink portion of the second full duplex resource configuration, wherein the condition specifies that the first uplink or downlink portion correspond to the second uplink or downlink portion [see para. 349, 351, 358, 399; the DMRS sharing characteristic is associated with a first UL/DL portion and a second UL/DL portion, and the control information includes information about support for each of uplink TTI length combination 1 {DL=subslot, UL=subslot}, uplink TTI length combination 2 {DL=subslot, UL=slot}, uplink TTI length combination 3 {DL=slot, UL=slot}, and uplink TTI length combination 4 {DL=subframe, UL=subframe}]; and wherein the condition further specifies that the first slot is adjacent in time to the second slot [see Fig. 1(a), para. 61-62, Table 10, para. 351, 394-395, 399; the control information specifies that the first slot is adjacent to the second slot].
Lee does not explicitly disclose frequency boundaries.
However, Manolakos teaches first frequency boundaries of uplink and downlink portions of a first full duplex resource configuration correspond to second frequency boundaries of uplink and downlink portions of a second full duplex resource configuration [see para. 48, 110, 113, 120, Fig. 10A, 10B, 10C, para. 136-138; the first BWG includes RBs with an SCS equal to f0 (e.g., RB1, RB2, RB3, RB4) and the second BWG includes RBs with an SCS equal to 2*f0 (e.g., RB5, RB6)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “first frequency boundaries of uplink and downlink portions of a first full duplex resource configuration correspond to second frequency boundaries of uplink and downlink portions of a second full duplex resource configuration”, as taught by Manolakos, into the system of Lee so that it would prevent or reduce interference between the RBs using different numerology [see Manolakos, para. 128].

Claims 13 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Su et al. (US 2022/0029761 A1, hereinafter “Su”).
Regarding claim 13, Lee discloses wherein performing the wireless communication includes receiving, from a base station, the DMRS based on the DMRS grouping characteristic [see para. 351, 356, 358; see Fig. 19, step S1904, para. 374, 389; perform DL DMRS based on the DMRS sharing characteristic].
Lee does not explicitly disclose sending, to a base station, a DMRS.
However, Su teaches sending, to a base station, uplink demodulation reference signal [see Fig. 18-22, para. 310-314, 316-317, 319-323; a terminal sends uplink demodulation reference signal to a base station].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “sending, to a base station, uplink demodulation reference signal”, as taught by Su, into the system of Lee so that it would improve the interference cancellation capability of the system [see Su, para. 68].

Regarding claim 28, Lee discloses wherein performing the wireless communication includes sending, to a user equipment (UE) device, the DMRS based on the DMRS grouping characteristic [see para. 351, 356, 358; see Fig. 20, step S2004, para. 404, 419; perform DL DMRS based on the DMRS sharing characteristic].
Lee does not explicitly disclose receiving, from a user equipment (UE) device, a DMRS.
However, Su teaches receiving, from a user equipment (UE) device, a DMRS [see Fig. 18-22, para. 310-314, 316-317, 319-323; a base station receiving uplink demodulation reference signal from a terminal].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “receiving, from a user equipment (UE) device, a DMRS”, as taught by Su, into the system of Lee so that it would improve the interference cancellation capability of the system [see Su, para. 68].

Allowable Subject Matter
Claims 10 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-12 and 25-26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gordaychik (US 2019/0363843 A1), see Fig. 1, para. 2, 27, discloses a UE using a numerology and particular subcarrier spacing receives a demodulation reference signal (DMRS) and also transmits a DMRS in the uplink.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T LE/
Examiner, Art Unit 2469
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469